NEA Valuebuilder Variable Annuity AEA Valuebuilder Variable Annuity NEA Valuebuilder Retirement Income Director Variable Annuity Security Benefit Advisor Variable Annuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated March 30, 2011, To the Prospectus Dated May 1, 2010 Effective April 15, 2011, the Prudential Small-Cap Core Equity fund will merge into the Prudential Small-Cap Value fund. The Company will no longer make available the Prudential Small-Cap Core Equity fund as an investment option under the Contract. The “Objectives for Underlying Funds– Prudential Small-Cap Core Equity” section of the Prospectus is deleted in its entirety and replaced with the following: Underlying Fund Share Class (if applicable) Investment Objective Investment Adviser Prudential Small-Cap Value A Seeks above-average capital appreciation by investing in stocks of small-cap U.S. companies that the Fund's management team considers undervalued. Prudential Investment Management Services, Inc. Please Retain This Supplement For Future Reference
